Exhibit 10.2

 

REVOLVING PROMISSORY NOTE (SECURED)

 

US$10,000,000

  October 8, 2003

 

SERACARE LIFE SCIENCES, INC., a California corporation (the “Borrower”),
promises to pay to the order of BROWN BROTHERS HARRIMAN & CO. (the “Lender”) the
lesser of the principal sum of TEN MILLION and 00/100 Dollars or the aggregate
unpaid principal amount of all Loans (as defined in the Loan Agreement) made by
the Lender to the Borrower pursuant to Section 2.1 of the Loan Agreement (as
hereinafter defined), whichever is less on the Maturity Date (as defined in the
Loan Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan (as defined in the Loan Agreement) until such
principal amount is paid in full, at such interest rates, and payable at such
times as are specified in the Loan Agreement. All payments of principal and
interest shall be made to the Lender in United States dollars in immediately
available funds at the office of the Lender in Boston, Massachusetts. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Loan Agreement.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder. The records of the Lender shall be presumed to be accurate and shall
be binding upon the Borrower absent manifest error.

 

This Note is the Note issued pursuant to, and is entitled to the benefits of,
the Revolving Credit Agreement dated as of the date hereof by and between and
the Lender and the Borrower, as may be amended, restated, supplemented or
otherwise modified from time to time (the “Loan Agreement”). The Loan Agreement
provides for Events of Default and the Collateral which secures this Note.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Loan Agreement.

 

The Borrower hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance, or
enforcement hereof and consents that the terms of the Loan Agreement may be
extended from time to time and that no such extension of other indulgence, and
no substitution, release or surrender of Collateral and no discharge or release
of any other party primarily or secondarily liable hereon, shall discharge or
otherwise affect the liability of the Borrower, or any endorser or guarantor. No
delay or omission on the part of the Lender in exercising any right hereunder
shall operate as a waiver of such right or of any other right hereunder, and a
waiver of any such right on any one occasion shall not be construed as a bar to
or waiver of any such right on any future occasion.

 

Upon execution by the Borrower, this Note shall be deemed an instrument under
seal, and shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts (without giving effect to any conflicts of laws
provisions contained therein).

 

SERACARE LIFE SCIENCES, INC.

By: /s/    Michael F. Crowley, Jr

--------------------------------------------------------------------------------

Name: Michael F. Crowley, Jr.

Title:   Chief Executive Officer